DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 10/10/2017. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of two metering brake circuits”.  It is not clear from the claim language if the “two metering brake circuits” are the same as the prior recited meterable metering brake circuits, or additional circuits.    Claim 1 recites each of two metering brake “has a metering device which is assignable to a wheel of the vehicle”.  It is not clear if the claim requires a metering device for each of two wheels, or if the claim requires two metering devices assignable to a single wheel.  Claim 1 further 
	Claim 4 recites “in each case”.  It is not clear what the cases are.  Claim 4 further recites “one metering device” and “one parking brake device”.  It is not clear if these are ones of the prior recited metering and parking brake devices or new devices.  Claim 4 further recites “the same wheel”.  It is not clear which of the prior recites “a wheel” is “the same wheel”.
	Claim 5 recites “all of the brake devices”.  It is not clear which of the prior recited devices of the brake system are considered “the brake devices”.  For example, the “common metering operating device” is a device of the braking system, but it is not clear if it is one of “The brake devices”.
Claim 7 recites “the spring-loaded brake”.    Prior claim 6 requires each of the parking brake devices to include a spring-loaded brake.  It is unclear which spring loaded brake is “the spring-loaded brake”.
Claim 9 recites “in each case”.  It is not clear what the cases are.
Claim 11 recites “in each case”.  It is not clear what the cases are.  Claim 11 also recites “at least one left wheel” and “at least one a right wheel”.  “one a right wheel” is grammatically awkward.  The claim further recites several instances of “a wheel”.  It is not clear if these are new wheels, or one of the prior recited at least one right or at least one left wheel.   It is also not clear if a brake device is assigned to each of two wheels, or if the claim requires two brake devices assignable to a single wheel.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013110949.
DE ‘949 discloses all the limitations of the instant claims including; two meterable metering brake circuits 14/16;  and a non-meterable parking brake circuit 24, wherein each of two metering brake circuits has a metering brake device 8/10 which is assignable to a wheel of the vehicle;  the two metering brake circuits have a common metering operating device 12, with which the two metering brake devices are operable simultaneously;  the metering operating device has a tandem brake cylinder 13, with two chambers which are each part of one of the metering brake circuits;  the parking brake circuit 24 has two parking brake devices 23, which are each assignable to a wheel of the vehicle;  and wherein the parking brake circuit 24 has a parking operating device S1/S2 with which the two parking brake devices are operable simultaneously.  [0044]
Regarding claim 3, a branch 24 to the two parking brake devices is provided in the parking brake circuit. 
Regarding claim 4, in each case, one metering brake device 8/10 and one parking brake device 23 are assignable to the same wheel of the vehicle.   [0028] indicates a wheel for each drive axle and [0038] the figure indicates that metering brake device 8 and a parking brake device 23 is assigned to the same axle 5.

Regarding claim 6, each of the parking brake devices 26 comprises a spring (20)-loaded brake.
Regarding claim 7, the spring(20)-loaded brake has a spring-loaded brake piston which, in the event of a pressure build up in the parking brake circuit, is liftable off a brake disk pack, and which, in the event of a zero-pressure situation in the parking brake circuit, acts against the brake disk pack because of the spring loading. [0038][0041].
Regarding claim 10, the parking operating device comprises a binary switching device S1 or S2.  [0044]. 
Regarding claim 11, DE ‘949 discloses a working vehicle [0001][0033], comprising two axles (front/rear [0034], on which, in each case, at least one left wheel and at least one a right wheel are arranged rotatably on the associated axle;  wherein one of the axles is a brakeable axle (front [0034]), on which at least one brake device 8/10 is arranged;  the other axle is a freely rotatable axle (rear [0034]), on which no brake device is arranged;  and wherein the brake device is part of a braking system including two meterable metering brake circuits 14/16;  and a non-meterable parking brake circuit 24, wherein each of two metering brake circuits has a metering brake device 8/10 which is assignable to a wheel of the vehicle;  the two metering brake circuits have a common metering operating device 12, with which the two metering brake devices are operable simultaneously;  the metering operating device has a tandem brake cylinder 13, with two chambers which are each part of one of the metering brake circuits;  the parking brake circuit has two parking brake devices 23, which are each assignable to a wheel of the vehicle;  and wherein the parking brake circuit has a parking operating device S1/S2 with which the two parking brake devices are operable simultaneously.   [0044].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013110949 in view of Fowler (US# 2169524).  
DE ‘949 discloses all the limitations of the instant claim with exception to the specific disclosure of the two chambers of the master cylinder being separated by a floating piston.  Floating pistons are common parts of tandem master cylinders and specifically taught by Fowler.  Note floating piston 104 separating chambers 106/108.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a floating piston, as taught by Fowler, in the tandem master cylinder of DE ‘949 to provide even brake pressures to the two circuits, thereby providing even and predictable performance.  Note page 2, lines 71 to page 3, lines 5 of Fowler.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013110949 in view of Knechtges  (US# 2011/0037310).  
DE ‘949 discloses all the limitations of the instant claim with exception to a pressure limiting valve being provided in each of the metering brake circuits.  Knechtges discloses a similar brake and further teaches a pressure limiting valve 173 which limits application pressures to prevent damaging parts of the brake system [0015].  It would have been obvious to one of ordinary skill in the art before . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013110949 in view of Paisley (US# 4607730).  
DE ‘949 discloses all the limitations of the instant claim with exception to a throttle non-return valve being provided in the parking brake circuit.  Paisley discloses a similar brake and further teaches a throttle non-return valve 77 which modulates the application of a parking brake when pressure is relieved.  Abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a throttle non-return valve, as taught by Paisley, in the parking brake circuit of DE ‘949 to modulate the parking brake application and prevent abrupt engagement of the brake, thereby improving operator comfort. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013110949 in view of Steinke et al (US# 2855063) or Licari (US# 3966255).  
DE ‘949 discloses all the limitations of the instant claim with exception to a cardan shaft connecting the two axles.  Steinke et al discloses a work vehicle having two axles and further teaches a cardan shaft 52 connecting the two axles to increase drive.   Licari also discloses a work vehicle having two axles 22/26 connected by a cardan shaft 37/38.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the brake system of DE ‘949 with an all-wheel drive arrangement such as taught by Steinke et al or Licari, to improve drive capabilities as well as parking brake function of the work vehicle thereby improving performance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK